     Case 4:20-mj-00489-N/A-EJM Document 15 Filed 08/24/20 Page 1 of 1



 1
 2
 3
 4
 5                      IN THE UNITED STATES DISTRICT COURT
 6                             FOR THE DISTRICT OF ARIZONA
 7
 8   United States of America,                      No. 20-00489MJ-001-TUC-EJM
 9                Plaintiff,                        ORDER
10   v.
11   Miguel Mondesi,
12                Defendant.
13
14
           The Court having reviewed and considered the government’s Motion to Designate
15
16   Courtroom for the Deposition of Material Witnesses [Doc. 11],
17         IT IS ORDERED that the Motion is granted, and the video depositions of the
18
     material witnesses scheduled for Friday, August 28, 2020, may be held in Courtroom 6A,
19
20   which has video teleconference capability, from 8:30 a.m. to 12:00 p.m.

21         Government counsel is reminded of their obligation to provide an interpreter.
22
           Dated this 21st day of August, 2020.
23
24
25
26
27
28
